UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1532



RONALD THOMAS,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 98-3595)


Submitted:   September 30, 1999            Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph L. Gibson, Jr., GIBSON, JONES & ASSOCIATES, L.L.P., River-
dale, Maryland, for Appellant. Loretta C. Argrett, Assistant At-
torney General, Richard Farber, Laurie Snyder, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Thomas appeals from the tax court’s order dismissing

his petition for lack of jurisdiction for failing to file within

the ninety-day period required under 26 U.S.C. § 6213(a) (1994).

Our review of the record and the tax court’s opinion discloses no

reversible error.    Accordingly, we affirm on the reasoning of the

tax court.    See Thomas v. Commissioner, No. 98-3595 (U.S.T.C. Jan.

22, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2